NOTE: This order is nonprecedential

              'ztate5 Court of Appeaty
               l

          for   tbe
                  ffeberat circuit

                   AQUEL RASHEED,
                   Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                   Respondent-Appellee.

                        2010-7087

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-3758, Judge Ronald M.
Holdaway.

                      ON MOTION


                       ORDER

    The Secretary of Veterans Affairs moves without op-
position to stay the briefing schedule in this appeal pend-
ing the United States Supreme Court's final disposition of
Henderson v. Shinseki, 2010 WL 752370 (U.S. June 28,
2010).
                 	
RASHEED v. DVA                                                2
      Upon consideration thereof,

      IT Is ORDERED THAT:

    The motion to stay the briefing schedule pending the
Supreme Court's final disposition of Henderson is granted.
The parties are directed to inform this court, within 14
days of the Supreme Court's final disposition of Hender-
son, concerning how they believe that this appeal should
proceed.

                                    FOR THE COURT


      JUL 2 7 2111(1                Is! Jan Horbaly
          Date                      Jan Horbaly
                                    Clerk

cc: Michael D.J. Eisenberg, Esq.
    Meredyth Cohen Havasy, Esq.
s20                                                 ILED
                                          U.S. COUR TOF APPEALS FOR
                                             THE FEDERAL CIRCUIT


                                               JUL 2 7 2010

                                                JAN HORBALY
                                                   CLERK